Per Curiam-
— The plaintiffs in error were convicted and sentenced to the Reform School for aiding, encouraging, counseling and abetting one Ted McDaniel in unlawfully entering without breaking a storehouse building of B. H. Jackson, with intent to commit a misdemeanor; to-wit: to steal property less than twenty dollars in value belonging to said Jackson.
The only contention here is that the evidence does not warrant the verdict. Ted McDaniel pleaded guilty and does not join in this writ of error.
*19An appellate court should not grant a new trial in a criminal case upon the ground that the evidence is insufficient to support the verdict affirmed by the trial court, if there is some evidence of all the facts legally essential to sustain the verdict as found, and the whole evidence L such that the verdict may have fairly been found on it. In the appellate court the presumption is that the jury and the trial court did their duty in the case. McDonald v. State, 56 Fla. 74, 47 South. Rep. 485; Logan v. State, 58 Fla. 72, 50 South. Rep. 536.
Notwithstanding the testimony of the defendant McDaniel, who pleaded guilty, that as far as he knew the other defendants did not know anything about his getting the money from the house, he testified that they were at the place, and there are circumstances and fair inferences that may have been drawn from all the testimony, to show the guilt of all the defendants as found by the verdict under the information charging the offense.
Under these circumstances the appellate court will not disturb the verdict that has been approved by the trial court.
The judgments are affirmed.
, Whitfield, C. J., and Shackleford, and Cockrell, J. J., concur;
Taylor, Hocker and Parki-iill, J. J., concur in the opinion.